Title: Editorial Note
From: 
To: 


            Virginia adopted its first written constitution by a unanimous vote on  29 June 1776 at a convention held in Williamsburg.  Not surprisingly, considering the new state’s experiences as a British colony, the charter greatly restricted executive power and gave the legislature the authority not only to pass laws, but to appoint the governor, Council of State, attorney general, and all state judges. To the dismay of many Virginians, however, representation in the General Assembly was not based on population. Instead, the members were allotted under a system that more and more favored the commonwealth’s smaller, eastern counties. Each county sent two representatives to the House of Delegates, while districts composed of several adjacent counties chose state senators. As Virginia’s population grew in size and expanded westward following the American Revolution, the upland counties increasingly perceived the need for and right to more proportionate legislative representation.  On 1 June 1816 deputies from eleven western counties called for a preliminary meeting to pave the way for a statewide convention “to reform defects in the constitution of the state.” The ensuing gathering, which was held in Staunton from 19–24 Aug., failed to achieve even this modest goal.
            
            Thomas Jefferson’s 1816 correspondence with Samuel Kercheval, which originated with a missive Kercheval wrote Jefferson under the assumed name of “Henry Tompkinson” on 13 June, grew out of the effort to reform Virginia’s constitution at this time. The ex-president’s letters show conclusively, particularly when read in conjunction with his undated notes on the subject printed below, that he supported a substantial overhaul of his native state’s political system. Jefferson favored, among other things, the calling of a convention to make the required constitutional changes; universal suffrage for white males in elections for the House of Delegates; freehold suffrage for the Senate of Virginia; “equal” (presumably meaning proportional in some way to population) legislative representation; biennial elections; the elimination of the Council of State; direct gubernatorial elections; the election of judges, justices, jurors, and sheriffs; and the division of the state into wards. While advocating reform privately, he expressly declined being drawn into a public discussion of the subject.
            Following Jefferson’s death on 4 July 1826, at least two newspapers published his 12 July 1816 letter to “Tompkinson” and his follow-up communication of 5 Sept. 1816 to Kercheval. An introductory letter by Kercheval  to the editor of the Woodstock Sentinel of the Valley, dated 21 Nov. 1826, accompanied the correspondence into print. He explained therein that, after consulting “a number of the most intelligent individuals,” he had concluded that it was his duty to publish Jefferson’s  letters. The former president’s earlier objection to publication was thought to have been nullified by his passing. In addition, far from harming his reputation, Kercheval asserted that “it will add, if any addition can be made, to the transcendant character of this great apostle of the freedom and happiness of his fellow-citizens.” Three years later, in 1829 he published a pamphlet containing both of the abovementioned letters and an extract from Jefferson’s letter to Kercheval of 8 Oct. 1816. Kercheval prefaced this work with an introductory letter “To the People of Virginia” of 31 Mar. 1829 containing a similar explanation of his reasons for printing the correspondence.
             Despite the efforts of Kercheval and others, the Virginia constitution remained unchanged prior to the state constitutional convention of 1829–30. Indeed, the resulting revised constitution of 1830 did nothing to alter the basic structure of the government, although the western counties obtained a slightly larger share of the seats in the General Assembly. Only under a later Virginia constitution, adopted in 1851, was the governor chosen by popular vote, the Council of State abolished, property qualifications for voters removed, enough of the legislature given to western Virginia to shift the balance of political power, and local officials elected within each county (William J. Van Schreeven, Robert L. Scribner, and Brent Tarter, eds., Revolutionary Virginia, the Road to Independence: A Documentary Record  [1973–83], 7:649–54; Emily J. Salmon and Edward D. C. Campbell Jr., eds., The Hornbook of Virginia History [1994], 30–1, 41–2; Jacob N. Brenaman,  A History of Virginia Conventions [1902], 33–8, 43–8; Journal of the Proceedings of a Convention, begun and held at Staunton [Staunton?, 1816]; Woodstock Sentinel of the Valley, 25 Nov. 1826; Kercheval, Jefferson’s Letters; Richmond Enquirer, 5 Dec. 1826, 7 July 1829; Proceedings and Debates of the Virginia State Convention, of 1829–30. To which are subjoined, The New Constitution of Virginia, and the Votes of the People [1830]).
          